Citation Nr: 1803295	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for a service-connected eye disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, wife


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to March 2002, May 2002 to February 2004, and February 2009 to November 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In this decision, the Board is granting service connection for a back disability.  The issue of an increased rating for the Veteran's service-connected eye condition is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his back disability is the result of an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

There is evidence of a current back disability.  In addition to back pain being capable of lay observation, the Veteran's medical evidence shows current diagnoses of bulging discs, myofascial pain, and radiculopathy.

The Veteran's STRs show complaints, treatment, and/or diagnoses related to his back disability.  With regard to etiology, the record contains opinions that are unfavorable to the claim.  However, the Veteran's entrance examination shows the Veteran to have no back conditions on induction.  The Veteran is competent to report his own experiences; and there is nothing in the record that contradicts these assertions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements not only competent, but credible as well.

Additionally, an independent medical examination noted that the Veteran's back pain began during service, and a 2013 MRI showed evidence of an L5-S1 disc bulge.  The examiner opined that the degeneration began in service, and the Veteran's current symptoms are related to military service.  The Board finds this opinion to be of significant probative value.

The Veteran reported at his August 2016 hearing that he had suffered from back pain since an in-service hernia repair in November 2003 at which he was struck multiple times in an attempt to administer spinal anesthesia.  Service treatment records (STRs) document this occurrence and subsequent complaints of back pain.  The Veteran testified that his back pain has continued since service.  He described his back pain as constant and stated that he is only comfortable when lying down.  The Board assigns more probative value to the Veteran's lay statements and finds that service connection for a back disability is warranted.


ORDER

Service connection for a back disability is granted.


REMAND

The issue of whether the Veteran is entitled to an increased rating for his service-connected eye disability is remanded for further development.

The Veteran asserts that his eye disability has worsened since his last VA examination.  He complains of intermittent loss of vision and pain in his eye.  The Veteran was last examined in April 2012, and a current examination is needed to assess the present severity of his disability.  An updated examination should be conducted.

While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for a report on the current severity of his eye disability.  All opinions are to be supported by explanatory rationale.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


